       Case 7:20-cv-00253 Document 32 Filed on 03/02/21 in TXSD Page 1 of 2
                                                                                                      United States District Court
                                                                                                           Southern District of Texas

                                                                                                              ENTERED
                                                                                                             March 02, 2021
                                 UNITED STATES DISTRICT COURT
                                                                                                           Nathan Ochsner, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      §
                                        CIVIL ACTION NO. 7:20-cv-00253
2.574 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; OCIEL            §
MENDOZA; MARTHA N. MENDOZA; §
and INTERNAL REVENUE SERVICE,         §
                                      §
      Defendants.                     §

                                                     ORDER

         The Court now considers the “United States of America and Defendant Martha

Mendoza’s Joint Opposed Motion to Stay Condemnation Proceedings.”1 Defendant Ociel

Mendoza has not responded,2 but the time for filing a response has passed, rendering the joint

motion unopposed by operation of this Court’s Local Rule.3

         Plaintiff and Defendant Martha Mendoza jointly request the Court “stay this case for at

least 50 days” in light of President Biden’s presidential proclamation which directs executive

agencies to reconsider their plans for taking land and develop new plans by March 21, 2021. 4

However, the most proximate deadline in the Court’s scheduling order is for parties to designate

expert witnesses and provide expert reports by May 30, 2021.5 In short, the parties enjoy more

than two months after the presidential proclamation’s deadline to meet the expert designation

and reports deadline, and the Court sees no need for an extension for the parties to meet the

1
  Dkt. No. 31.
2
  Id. at 3.
3
  LR7.4 (“Failure to [timely] respond to a motion will be taken as a representation of no opposition.”).
4
  Dkt. No. 31 at 2, ¶¶ 4–7.
5
  Dkt. No. 25 at 2.


1/2
         Case 7:20-cv-00253 Document 32 Filed on 03/02/21 in TXSD Page 2 of 2




deadline. Other than the mere fact of the presidential proclamation, the parties provide none.6

Accordingly, the Court DENIES the motion to stay the proceedings.7

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 2nd day of March 2021.


                                                ___________________________________
                                                             Micaela Alvarez
                                                        United States District Judge




6
    See Dkt. No. 31 at 2–3, ¶¶ 4–9.
7
    Dkt. No. 31.


2/2
